Exhibit 10.43

          AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 3, 2004,
among ADVANCE AUTO PARTS, INC., a Delaware corporation (“Holdings”), ADVANCE
STORES COMPANY, INCORPORATED, a Virginia corporation (the “Borrower”), the
Lenders party hereto, and JPMORGAN CHASE BANK, as Administrative Agent, under
the Amended and Restated Credit Agreement dated as of December 5, 2003, among
Holdings, the Borrower, the lenders referred to therein and the Administrative
Agent, as in effect on the date hereof (the “Existing Credit Agreement”).


        WHEREAS, Holdings and the Borrower have requested, and the Required
Restatement Lenders and the Administrative Agent have agreed, upon the terms and
subject to the conditions set forth herein, that (a) the Tranche A Lenders
referred to below extend credit in the form of Tranche A Term Loans on the
Effective Date, in an aggregate principal amount equal to $200,000,000, (b) the
Tranche B Lenders referred to below extend credit in the form of Tranche B Term
Loans on the Effective Date, in an aggregate principal amount equal to
$170,000,000, the proceeds of which, together with the proceeds of the Tranche A
Term Loans, will be used as set forth in Section 5.11 of the Restated Credit
Agreement referred to below, (c) the Delayed Draw Lenders referred to below
extend credit in the form of Delayed Draw Term Loans on or after the Effective
Date, in an aggregate principal amount of up to $100,000,000, the proceeds of
which will be used to repurchase shares of the capital stock of Holdings, (d)
the New Revolving Lenders referred to below make commitments on the Effective
Date to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans under the Restated Credit Agreement (the “New Revolving
Commitments”), in an aggregate principal amount equal to $200,000,000, to
replace all Revolving Commitments existing under the Existing Credit Agreement
and (e) the Existing Credit Agreement be amended and restated as provided
herein.

        NOW, THEREFORE, Holdings, the Borrower, the Required Restatement Lenders
and the Administrative Agent hereby agree as follows:

        SECTION 1. Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Restated Credit Agreement.
As used in this Agreement, (i) “Required Lenders” has the meaning assigned to
such term in the Existing Credit Agreement and (ii) “Required Restatement
Lenders” means, at any time, (A) the Required Lenders and (B) each of the
Tranche A Lenders, Tranche B Lenders, Delayed Draw Lenders and New Revolving
Lenders set forth on Schedule 1 hereto.

        SECTION 2. Effective Date. (a) The transactions provided for in
Sections 3 through 5 hereof shall be consummated at a closing to be held on the
Effective Date at the offices of Cravath, Swaine & Moore LLP, or at such other
time and place as the parties hereto shall agree upon.

        (b)        The “Effective Date” shall be specified by the Borrower, and
shall be a date not later than November 3, 2004, as of which all the conditions
set forth or referred to in Section 6 hereof shall have been satisfied. The
Borrower shall give not less than one Business Day’s written notice proposing a
date as the Effective Date to the Administrative Agent, which shall send copies
of such notice to the Lenders. This Agreement shall terminate at 5:00 p.m., New
York City time, on November 3, 2004, if the Effective Date shall not have
occurred at or prior to such time.

        SECTION 3. Tranche A Term Loans; Tranche B Term Loans; Prepayment of
Existing Term Loans; Delayed Draw Term Loans; New Revolving Commitments. (a)
Each Person that agrees to make Tranche A Term Loans (a “Tranche A Lender”)
will, on the Effective Date and subject to the terms and conditions of this
Agreement and the Restated Credit Agreement, make such Tranche A Term Loans to
the Borrower in the manner contemplated by paragraph (g) of this Section.

        (b)        Each Person that agrees to make Tranche B Term Loans (a
“Tranche B Lender”) will, on the Effective Date and subject to the terms and
conditions of this Agreement and the Restated Credit Agreement, make such
Tranche B Term Loans to the Borrower in the manner contemplated by paragraph (g)
of this Section.

        (c)        Each Person that agrees to make Delayed Draw Term Loans (a
“Delayed Draw Lender”) will, on or after the Effective Date and subject to the
terms and conditions of this Agreement and the Restated Credit Agreement, make
such Delayed Draw Term Loans to the Borrower in the manner contemplated by
paragraph (g) of this Section.

        (d)        Each Person that agrees to make a New Revolving Commitment (a
“New Revolving Lender”) will, on the Effective Date and subject to the terms and
conditions of this Agreement and the Restated Credit Agreement, be deemed to
have made a New Revolving Commitment in an amount set forth for each such Lender
on Schedule 1 hereto.

        (e)        Each Required Lender that executes and delivers this
Agreement solely in the capacity of a Required Lender and not specifically as a
Tranche A Lender, Tranche B Lender, Delayed Draw Lender, or New Revolving Lender
shall be deemed to have agreed to this Agreement but will not be deemed by
virtue of such execution and delivery to have undertaken any commitment to make
Tranche A Terms Loans, Tranche B Term Loans, Delayed Draw Term Loans or a New
Revolving Commitment.

        (f)        Subject to the terms and conditions set forth herein and in
the Restated Credit Agreement (in the case of Loans to be made after the
Effective Date), (i) each Tranche A Lender agrees to make a Tranche A Term Loan
to the Borrower on the Effective Date in a principal amount equal to the Tranche
A Commitment set forth for such Lender on Schedule 1 hereto, (ii) each Tranche B
Lender agrees to make a Tranche B Term Loan to the Borrower on the Effective
Date in a principal amount equal to the Tranche B Commitment set forth for such
Lender on Schedule 1 hereto, (iii) each Delayed Draw Lender agrees to make
Delayed Draw Term Loans to the Borrower during the Delayed Draw Availability
Period in an aggregate principal amount up to the Delayed Draw Commitment set
forth for such Delayed Draw Lender on Schedule 1 hereto and (iv) each New
Revolving Lender agrees to make a New Revolving Commitment on the Effective Date
in an amount equal to the New Revolving Commitment set forth for such Lender on
Schedule 1 hereto. All Borrowings made on the Effective Date shall be made as
ABR Borrowings. The Required Lenders hereby waive the requirements of Section
6.01 of the Existing Credit Agreement to the extent, but only to the extent,
necessary to permit the Borrower to incur the Tranche A Term Loans, Tranche B
Term Loans, Delayed Draw Term Loans and New Revolving Commitments and make
Borrowings thereunder on or after, as applicable, the Effective Date. The
Tranche A Term Loans, Tranche B Term Loans, Delayed Draw Term Loans and
Revolving Loans shall be made in the manner contemplated by paragraph (g) of
this Section. For purposes hereof, a Person shall become a Tranche A Lender,
Tranche B Lender, Delayed Draw Lender or New Revolving Lender, as the case may
be, and a party to the Restated Credit Agreement by executing and delivering to
the Administrative Agent, on or prior to the Effective Date, a signature page to
this Agreement. The “Tranche A Commitment” of any Tranche A Lender will be the
amount of such commitment set forth for such Lender on Schedule 1 hereto. The
“Tranche B Commitment” of any Tranche B Lender will be the amount of such
commitment set forth for such Lender on Schedule 1 hereto. The “Delayed Draw
Commitment” of any Delayed Draw Lender will be the amount of such commitment set
forth for such Lender on Schedule 1 hereto. The “New Revolving Commitment” of
any New Revolving Lender will be the amount of such commitment set forth for
such Lender on Schedule 1 hereto. The commitments of the Tranche A Lenders,
Tranche B Lenders, Delayed Draw Lenders and New Revolving Lenders are several
and no such Lender will be responsible for any other Lender’s failure (A) to
make Tranche A Term Loans, Tranche B Term Loans, Delayed Draw Term Loans or
Revolving Loans or (B) to acquire participations in Letters of Credit and
Swingline Loans under the Restated Credit Agreement.

        (g)        Subject to the terms and conditions set forth herein and in
the Restated Credit Agreement, (i) each Tranche A Lender will make Tranche A
Term Loans on the Effective Date, (ii) each Tranche B Lender will make Tranche B
Term Loans on the Effective Date, (iii) each Delayed Draw Lender will make
Delayed Draw Term Loans from time to time during the Delayed Draw Availability
Period and (iv) each New Revolving Lender will make Revolving Loans from time to
time during the Revolving Availability Period, in each case in the manner
contemplated by Section 2.06 of the Restated Credit Agreement.

        (h)        Notwithstanding anything herein to the contrary, any Tranche
B Lender that has Tranche D Term Loans or Tranche E Term Loans (collectively,
“Existing Term Loans”) outstanding immediately prior to the Effective Date may,
with the prior consent of the Administrative Agent, exchange its Existing Term
Loans for Tranche B Term Loans in an equal principal amount (to the extent the
aggregate principal amount of such Existing Term Loans does not exceed the
Tranche B Commitment of such Lender); provided that such Lender (i) makes an
election to do so by providing written notice thereof to the Administrative
Agent not later than the time it delivers an executed counterpart of the
signature page hereof to the Administrative Agent and (ii) transfers to the
Administrative Agent, in the manner contemplated by Section 2.06 of the Restated
Credit Agreement, an amount equal to the excess, if any, of its Tranche B
Commitment over the principal amount of its Existing Term Loans exchanged
pursuant to this paragraph (h).

        (i)        On the Effective Date, the Borrower shall apply the proceeds
of the Tranche A Term Loans and Tranche B Term Loans and such other amounts as
may be necessary to (i) prepay in full all Existing Term Loans (other than
Existing Term Loans exchanged for Tranche B Term Loans pursuant to paragraph (h)
of this Section), (ii) pay all accrued and unpaid interest on all Existing Term
Loans, (iii) pay to each existing Tranche D Lender and Tranche E Lender under
the Existing Credit Agreement (collectively, the “Existing Term Lenders”) all
amounts payable pursuant to Section 2.16 of the Existing Credit Agreement as a
result of the prepayment of such Lender’s Existing Term Loans and all other
obligations then due and owing to such Lenders under the Existing Credit
Agreement in their capacities as such, (iv) pay to each Revolving Lender under
the Existing Credit Agreement (an “Existing Revolving Lender” and, together with
the Existing Term Lenders, the “Existing Lenders”) (A) all outstanding Revolving
Loans, (B) all accrued and unpaid commitment fees payable pursuant to Section
2.12(a) of the Existing Credit Agreement, (C) all accrued and unpaid
participation fees payable pursuant to Section 2.12(b) and (D) all other
obligations then due and owing to such Lenders under the Existing Credit
Agreement in their capacities as such, and (v) pay to the Issuing Bank any
unreimbursed LC Disbursements payable pursuant to Section 2.05(e) of the
Existing Credit Agreement. The exchange of any Existing Term Loans for Tranche B
Term Loans pursuant to paragraph (h) of this Section shall be treated as a
prepayment of such Existing Term Loans for purposes of Section 2.16 of the
Existing Credit Agreement.

        (j)        On the Effective Date, each Issuing Bank that has issued an
Existing Letter of Credit shall be deemed, without further action by any New
Revolving Lender or any other party hereto or to the Restated Credit Agreement,
to have granted to each New Revolving Lender, and each New Revolving Lender
shall have been deemed to have purchased from such Issuing Bank, a participation
in such Letter of Credit in accordance with Section 2.05(d) of the Restated
Credit Agreement. Concurrently with such grant, the participations in the
Existing Letters of Credit granted to the Existing Revolving Lenders under the
Existing Credit Agreement shall be automatically canceled without further action
by any of the parties thereto. On and after the Effective Date, each Existing
Letter of Credit shall constitute a Letter of Credit for all purposes of the
Restated Credit Agreement.

        (k)        Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Section. If any Lender
shall default in the payment of any amount due from it under this Section, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such defaulted amount (to the extent so advanced by the
Administrative Agent on behalf of such defaulting Lender) to the Administrative
Agent, together with interest on such amount at the interest rate applicable to
ABR Loans of the same Class from the date of the Borrowing to the date of
payment. Upon any such payment by the Borrower, the Borrower shall have the
right, at the defaulting Lender’s expense, upon notice to the defaulting Lender
and to the Administrative Agent, to require such defaulting Lender to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.04 of the Restated Credit Agreement) all its interests,
rights and obligations under the Restated Credit Agreement to another financial
institution which shall assume such interests, rights and obligations; provided
that (i) no such assignment shall conflict with any law, rule or regulation or
order of any Governmental Authority and (ii) the assignee shall pay to the
defaulting Lender or the Administrative Agent (as applicable), in immediately
available funds on the date of such assignment, the outstanding principal of and
interest accrued to the date of payment on the Loans made by such defaulting
Lender (or advanced by the Administrative Agent on its behalf, as applicable)
under the Restated Credit Agreement, if any, and all other amounts accrued for
such defaulting Lender’s (or, if applicable, the Administrative Agent’s) account
or owed to it under the Restated Credit Agreement in respect of such Loans.

        SECTION 4. Amendment of Security Documents. The Required Restatement
Lenders hereby (a) authorize the Collateral Agent to execute and deliver any
amendments or modifications to the Security Documents that the Collateral Agent
determines to be necessary or appropriate to permit the Transactions and (b)
consent to all such amendments or modifications; provided that such amendments
or modifications to the Security Documents shall not become effective prior to
the Effective Date.

        SECTION 5. Amendment and Restatement of the Existing Credit Agreement.
Effective immediately after the prepayment of the Existing Term Loans and
outstanding Revolving Loans under Section 3 above, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Restated Credit Agreement”), and the Administrative Agent is hereby
directed by the Required Restatement Lenders to enter into such Loan Documents
and to take such other actions as may be required to give effect to the
transactions contemplated hereby. From and after the effectiveness of such
amendment and restatement, (i) the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement, shall, unless the context otherwise requires,
refer to the Existing Credit Agreement as amended and restated in the form of
the Restated Credit Agreement and (ii) the term “Credit Agreement”, as used in
the other Loan Documents, shall mean the Restated Credit Agreement.

        SECTION 6. Conditions. The consummation of the transactions set forth in
Sections 3 through 5 of this Agreement shall be subject to the satisfaction of
the following conditions precedent:

(a)        The Administrative Agent (or its counsel) shall have received from
each of Holdings, the Borrower and the Required Restatement Lenders either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.


(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Bingham McCutchen LLP, counsel for the Loan
Parties, substantially in the form of Exhibit B-1, and (ii) LeClair Ryan Flippin
Densmore, Virginia counsel for the Loan Parties, substantially in the form of
Exhibit B-2, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Required Restatement Lenders shall reasonably request.
Holdings and the Borrower hereby request such counsel to deliver such opinions.


(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.


(d)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of each of Holdings and the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Restated
Credit Agreement.


(e)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.


(f)        The Collateral Agent shall have received (i) all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the
Security Agreement after giving effect to the Transactions, (ii) a completed
Perfection Certificate dated the Effective Date and signed by an executive
officer or Financial Officer of the Borrower and (iii) all documents and
instruments necessary to create or perfect the Liens intended to be created
under the Pledge Agreement after giving effect to the Transactions.


(g)        The Collateral Agent shall have received (i) to the extent requested
by the Collateral Agent, amendments to each Mortgage executed in connection with
the Existing Credit Agreement providing that the Tranche A Term Loans, Tranche B
Term Loans, Delayed Draw Term Loans and Revolving Exposure of each Lender (in
addition to the other Obligations) shall be secured by a Lien on each Mortgaged
Property, signed on behalf of the record owner of such Mortgaged Property and
(ii) a policy or policies of title insurance or a title endorsement to an
existing title insurance policy, issued by a nationally recognized title
insurance company, insuring the Lien of each such Mortgage as a valid first Lien
on the Mortgaged Property described therein, free of any other Liens except as
permitted by the Restated Credit Agreement, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Required Restatement
Lenders may reasonably request.


(h)        A Reaffirmation Agreement substantially in the form of Exhibit C
hereto shall have been delivered by each party thereto.


        The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the consummation of the transactions set forth in
Sections 3 through 5 of this Agreement and the obligations of the Tranche A
Lenders to make Tranche A Term Loans, the Tranche B Lenders to make Tranche B
Term Loans, the Delayed Draw Lenders to make Delayed Draw Term Loans and the New
Revolving Lenders to make New Revolving Commitments hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 7 below) at or prior to 5:00 p.m., New York City time, on
November 3, 2004 (and, in the event such conditions are not so satisfied or
waived, the Tranche A Commitments, Tranche B Commitments, Delayed Draw
Commitments and New Revolving Commitments shall terminate at such time).

        SECTION 7. Effectiveness; Counterparts; Amendments; Fees. (a) This
Agreement shall become effective when copies hereof which bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Required Restatement
Lenders shall have been received by the Administrative Agent. This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by Holdings, the Borrower, the Administrative Agent and the
Required Restatement Lenders. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

        SECTION 8. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement, which (except to the extent repaid as provided
herein) shall remain outstanding after the Effective Date as modified hereby.
Notwithstanding any provision of this Agreement, the provisions of Sections
2.15, 2.16, 2.17 and 9.03 of the Existing Credit Agreement as in effect
immediately prior to the Effective Date will continue to be effective as to all
matters arising out of or in any way related to facts or events existing or
occurring prior to the Effective Date.

        SECTION 9. Intercreditor Agreements. (a) Each Lender authorizes the
Administrative Agent and Collateral Agent to enter into one or more
Intercreditor Agreements, and any amendments thereto or modifications thereof
(including any amendments to or modifications of Intercreditor Agreements
already in effect for the purpose of binding any Lenders not already parties
thereto or otherwise), and agrees that each such Intercreditor Agreement,
amendment or modification so entered into by the Administrative Agent and
Collateral Agent shall be binding upon such Lender and its successors and
assigns.

        (b)        The Administrative Agent agrees to furnish to the Lenders a
draft of each Intercreditor Agreement, or amendment or modification thereto,
prior to entering into such Intercreditor Agreement, amendment or modification.

        SECTION 10. Notices. All notices hereunder shall be given in accordance
with the provisions of Section 9.01 of the Restated Credit Agreement or, in the
case of a notice to any Existing Lender, in accordance with Section 9.01 of the
Existing Credit Agreement.

        SECTION 11. Applicable Law; Waiver of Jury Trial. (A)   THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

            (B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

        SECTION 12. Headings. The Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.

  ADVANCE AUTO PARTS, INC.


  by


  /s/ Jeffrey T. Gray

--------------------------------------------------------------------------------

  Name:  Jeffrey T. Gray   Title:  SVP, CFO & Asst. Secretary




  ADVANCE STORES COMPANY,
INCORPORATED,


  by


  /s/ Jeffrey T. Gray

--------------------------------------------------------------------------------

  Name:  Jeffrey T. Gray   Title:  SVP, CFO & Asst. Secretary




  JPMORGAN CHASE BANK, individually
and as Administrative Agent,


  by


  /s/ Neil R. Boylan

--------------------------------------------------------------------------------

  Name:  Neil R. Boylan   Title:  Managing Director




--------------------------------------------------------------------------------

  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT, DATED AS OF
NOVEMBER ___, 2004, IN RESPECT OF THE AMENDED AND RESTATED CREDIT AGREEMENT,
DATED NOVEMBER ___, 2004, AMONG ADVANCE AUTO PARTS, INC., ADVANCE STORES
COMPANY, INCORPORATED, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, AS
ADMINISTRATIVE AGENT.


Name of Institution* ____________________________________________________

Executing as a Required Lender: Executing as a Delayed Draw Lender:       by
  by

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Name: Name:   Title: Title:

Executing as a Tranche A Lender: Executing as a New Revolving Lender:       by
  by

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Name: Name:   Title: Title:

Executing as a Tranche B Lender:         by  

 

--------------------------------------------------------------------------------

    Name:     Title:  

_________________

*Each Lender must sign separately in each capacity in which it is agreeing to
the terms of this Agreement.

--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules       Schedule 1 — Schedule 1 Tranche A Commitments, Tranche B
Commitments, Delayed Draw Commitments and NewRevolving Commitments Exhibits    
  Exhibit A — Amended and Restated Credit Agreement Exhibit B-1 — Form of
Opinion of Bingham McCutchen LLP Exhibit B-2 — Form of Opinion of LeClair Ryan
Flippin Densmore Exhibit C — Form of Reaffirmation Agreement